Citation Nr: 1401688	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  05-33 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  For the period prior to October 13, 2006, entitlement to an initial disability rating in excess of 30 percent for bilateral hearing loss on an extraschedular basis.

2.  For the period beginning on October 13, 2006, entitlement to an initial disability rating in excess of 40 percent for bilateral hearing loss on an extraschedular basis.

3.  Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another person or on account of being housebound.

4.  Entitlement to service connection for an acquired psychiatric disorder involving, anxiety, a paranoid disorder, or loss of sleep.

5.  Entitlement to service connection for vertigo or dizziness, to include as secondary to service-connected hearing loss and tinnitus.

6.  Entitlement to service connection for headaches, to include as secondary to service-connected hearing loss and tinnitus.

ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to January 1971.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004, November 2006, and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2008 and February 2010, the Board remanded the Veteran's hearing loss rating claims for further development.  A May 2011 Board decision denied the Veteran's hearing loss rating claims.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court), and an August 2013 Court order vacated that part of the May 2011 Board decision that denied referral for extraschedular consideration and remanded it to the Board for further review.  Also, the May 2011 Board decision remanded to the RO under Manlincon the issues of entitlement to service connection for anxiety or a paranoid disorder, vertigo or dizziness, and headaches, and entitlement to SMC.  In January 2013, the RO issued an SOC, and then in February 2013, the Veteran filed a Form 9 appeal of the issues to the Board.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Board acknowledges that the Veteran has again recently raised the issue of entitlement to an effective date prior to December 19, 2003, for the award of service connection for bilateral hearing loss (see Court decision, August 2013).  The Board dismissed this issue in the February 2010 decision noting that that there may be no freestanding claim for entitlement to an earlier effective date for the grant of service connection.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  However, the issue of whether there was clear and unmistakable error (CUE) in the March 2004 rating decision with regard to the effective date of December 19, 2003 for the grant of service connection for bilateral hearing loss, and entitlement to SMC based on loss of use due to deafness have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See the Veteran's submission of November 2013.  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.

The issues of entitlement to service connection for vertigo or dizziness, entitlement to service connection for headaches, and entitlement to SMC based on the need for the regular aid and attendance of another person or on account of being housebound are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's bilateral hearing loss disability does not present such an exceptional or unusual disability picture that would render impractical the application of the regular schedular standards.

2.  The Veteran is not shown by the competent evidence of record to have a current psychiatric diagnosis.


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for referral of the Veteran's bilateral hearing loss ratings for extraschedular consideration have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321 (2013).

2.  Service connection for an acquired psychiatric disorder is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

With regard to all of the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2013).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

With regard to the Veteran's bilateral hearing loss initial rating claims (on an extraschedular basis), the Board notes that where service connection has been granted and an initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 38 U.S.C.A. § 5103(a) notice is nonprejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

With regard to the Veteran's claim for service connection for an acquired psychiatric disorder, to include anxiety, a paranoid disorder, or another psychiatric disorder involving loss of sleep, the Board finds that August 2008 and January 2010 VCAA letters satisfied the notice requirements of the VCAA.  The notice letters informed him of what types of evidence was needed to substantiate his claim, which evidence he was responsible for submitting, and which VA would obtain.  He was also informed as to how VA assigns disability ratings and effective dates.  Subsequently, his claim was readjudicated by way of a Statement of the Case (SOC) dated January 2013.  Therefore, any error as to the timeliness of the notices is harmless.  

The Board also concludes that VA's duty to assist has been satisfied.  All of the Veteran's VA treatment records have been associated with the claims file.  At no time has the Veteran referenced any relevant, outstanding treatment records relating to his claim.

VA's duty to assist includes the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991). Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 3.327(a) (2013).

With regard to the Veteran's bilateral hearing loss, he was provided with VA audiological examinations in February 2004, October 2006, and April 2010.  There is no evidence indicating that there has been a change in the severity of the Veteran's bilateral hearing loss since the time of the VA examinations, including no assertion of such made by the Veteran.  See 38 C.F.R. § 3.327(a) (2013).  The Board finds the February 2004, October 2006, and April 2010 VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claims for extraschedular ratings.  The VA examiners personally interviewed and examined the Veteran, elicited information concerning functional effects of the Veteran's bilateral hearing loss, see Martinak v. Nicholson, 21 Vet.App. 447 (2007), and otherwise provided the information necessary to consider whether referral for extraschedular consideration is warranted.

With regard to the Veteran's claim for service connection for an acquired psychiatric disorder, the Veteran was provided with a VA examination in September 2009.  The Board finds the September 2009 VA examination to be adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiner interviewed and examined the Veteran, reviewed the claims file, and provided an adequate rationale for the conclusion provided.  Therefore, the Board finds that the September 2009 VA examination report is adequate upon which to base a decision with regard to the Veteran's claim.

As noted above, in October 2008 and February 2010, the Board remanded the Veteran's hearing loss rating claims for further development, including so that all of the relevant VA treatment records dated since August 2008 could be associated with the claims file, including a copies of audiometric testing results from January 2008 and August 2008.  Pursuant to the Board's remand directive, all of the Veteran's VA treatment records dated since August 2008 have been associated with the claims file.  Also, the hearing loss claims were remanded so that the Veteran could be provided with a new VA examination.  Pursuant to the Board's remand directive, the Veteran was provided with a new VA audiological examination in April 2010, which, as explained above, was adequate upon which to consider whether referral for extraschedular consideration is warranted.  The Veteran's hearing loss claims were readjudicated by way of a February 2011 Supplemental Statement of the Case (SSOC).  Therefore, the Board finds that there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

A.  Hearing Loss

Where, as in the instant case, an appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

"The 1945 Schedule for Rating Disabilities will be used for evaluating the degree of disabilities in claims for disability compensation."  38 C.F.R. § 3.321(a) (2013).  "Ratings shall be based as far as practicable, upon the average impairments of earning capacity."  38 C.F.R. § 3.321(b)(1).

"To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2013).

Under Thun v. Peake, 22 Vet App 111, 115-116 (2008), "the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry. . .The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board (if an appeal is filed). . . Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  . . [I]f the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required." 

"However, in the second step of the inquiry, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  38 C.F.R. § 3.321(b)(1) (related factors include 'marked interference with employment' and 'frequent periods of hospitalization').  When an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating."  Id.

The Veteran's bilateral hearing loss is currently assigned a 30 percent disability rating prior to October 23, 2006, and 40 percent thereafter.  The Veteran seeks entitlement to higher initial ratings on an extraschedular basis.  

By way of background, the Board notes that a May 2011 Board decision denied entitlement to higher initial ratings for the Veteran's bilateral hearing loss on a schedular and extraschedular basis.  An August 2013 Court memorandum decision vacated and remanded that part of the Board decision that denied entitlement to referral for extraschedular consideration on the basis that the Board did not provide adequate reasons and bases as to why the rating criteria adequately capture the functional loss described by the Veteran.

In its August 2013 memorandum decision, the Court cited the fact that the Veteran, a graphic work station technician, reported that he had difficulty conversing with employees, including his supervisor, who accommodated him by supplementing their oral conversations with him with written messages to ensure that he fully understood the gist of their oral conversation.  The Court also cited lay statements from the Veteran's wife, brother-in-law, coworker, and pastor regarding the Veteran's hearing difficulties.  The Court also cited the fact that the September 2009 VA examiner noted that even though the Veteran was wearing hearing aids, he had difficulty communicating with the appellant.  Also, the Court cited the April 2010 VA examiner's notation that the Veteran "may have difficulty understanding conversational level speech particularly in the presence of background noise without the use of his hearing aids."

As an initial matter, the Board hereby incorporates by reference all of the evidence of record relating to the Veteran's bilateral hearing loss described by the Board in its prior May 2011 decision involving the Veteran's claims for higher initial ratings (as the August 2013 Court decision only vacated and remanded that part of the Board decision that denied entitlement to referral for extraschedular consideration).

With respect to the first prong of Thun, having carefully reviewed the evidence of record, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral sensorineural hearing loss with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

Specifically, the Veteran has reported that he has difficulty understanding conversations and difficulty hearing when background noise is present, including in the workplace.  The Board acknowledges that he reports that his supervisor follows up on their conversations with emails (to ensure the Veteran understands all communication), and that the Veteran has submitted lay statements from his family, co-worker, and pastor regarding his hearing difficulties.  The Board notes, however, that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  

Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's difficulty comprehending verbal conversations and hearing other noises is a factor contemplated in the regulations and rating criteria as defined.  The Board further finds that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  The Board also notes that the rating schedule contemplates pure tone thresholds and speech discrimination scores in excess of (and with higher corresponding disability ratings than) those shown in any of the VA audiological examinations, thereby contemplating even more significant occupational and social speech discrimination impairment than that shown in the evidence of record.  Also, the evidence shows that the Veteran has maintained his employment for over 10 years, and he has continued his volunteer work for his church, including being a eucharistic minister, and singing in the church choir.  See VA Examination Report (mental), September 2009.  Therefore, the Board finds that the evidence of record with regard to the Veteran's bilateral hearing loss does not present an exceptional or unusual disability picture so as to render the rating criteria inadequate, and referral extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

B.  Acquired Psychiatric Disorder

The Veteran served on active duty from February 1969 to January 1971.  He claims that he has an acquired psychiatric disorder secondary to his service-connected bilateral hearing loss, to include anxiety, a paranoid disorder, or otherwise a psychiatric disorder involving symptoms of loss of sleep.  See Claim, August 2007.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2013).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For veterans who served on active duty continuously for 90 days or more during a period of war or after December 31, 1946, service connection may be awarded on a presumptive basis for certain listed "chronic" diseases in 38 C.F.R. § 3.309(a), including organic diseases of the nervous system such as sensorineural hearing loss, that manifest to a compensable degree within a prescribed time period, which period is within one year of discharge from active duty in the case of sensorineural hearing loss.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  A veteran may also establish entitlement to service connection for a listed "chronic" disease in 38 C.F.R. § 3.309(a) by demonstrating continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir.2013).  Continuity of symptomatology contemplates evidence of continuous symptoms after service.  See Savage v. Gober, 10 Vet.App. 488, 495-96 (1997).

As an initial matter, the Board notes that the Veteran's VA treatment records are silent as to any diagnosed psychiatric disorder.  The Board does, however, acknowledge various negative depression and PTSD screens dated between 2006 and 2009, as well as a positive depression screen in February 2007.

The Veteran was provided with a VA examination in September 2009.  The examiner noted that the Veteran had several negative depression and PTSD screens between July 2006 and February 2009, and one positive depression screen in February 2007.  The examiner noted that the Veteran reported he gets along with his brother and sister, and that he was involved with his church.  Non-psychiatric illnesses noted by the VA examiner included sleep apnea and bilateral hearing loss.  The examiner noted that the Veteran was hard of hearing at the VA examination (with hearing aids), and would watch his lips when the examiner spoke and leaned in to listen to what he said (and the examiner noted that he raised his voice to speak to the Veteran).  The Veteran reported becoming worried and having difficulty sleeping a couple times a month.  Psychiatric examination revealed a clean appearance, normal affect, good mood, thought process and content were unremarkable, no delusions, hallucinations, or suicidal or homicidal thoughts were noted, and it was noted that the Veteran had no panic attacks.  Good impulse control and normal memory were also noted.  The examiner recorded "none" as far as an Axis I or II diagnosis.  The examiner explained that the Veteran's occasional nervousness does not reach the level of severity to meet the criteria for a DSM-IV diagnosis.  The examiner also explained that the Veteran may be occasionally startled by someone due to his impaired hearing and feel nervous afterwards, but that this also did not meet a level of severity consistent with a diagnosis of a personality, anxiety, or paranoid disorder.

As shown above, there is no record of any diagnosed psychiatric disorder.  The Board notes that the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Without a current diagnosis of any psychiatric disorder, there may be no service connection for this claimed disability.  The Board acknowledges the Veteran's belief that he suffers from a psychiatric disorder involving loss of sleep, anxiety, and a paranoid disorder.  The Board finds, however, that the Veteran is not competent as a lay person to diagnose a psychiatric disorder such as anxiety or any disorder involving paranoia, which requires medical expertise.  See 38 C.F.R. § 3.159(a) (2012); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As shown above, the competent medical evidence of record reflects that the Veteran does not meet the diagnostic criteria under the DSM-IV for any such psychiatric disorder.  Therefore, the Board ultimately finds the competent opinion of the VA examiner to be by far more probative.  In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder involving, anxiety, a paranoid disorder, or loss of sleep, and the benefit-of-the-doubt rule is not for application.


ORDER

For the period prior to October 13, 2006, entitlement to an initial disability rating in excess of 30 percent for bilateral hearing loss on an extraschedular basis is denied.

For the period beginning on October 13, 2006, entitlement to an initial disability rating in excess of 40 percent for bilateral hearing loss on an extraschedular basis is denied.

Entitlement to service connection for an acquired psychiatric disorder involving, anxiety, a paranoid disorder, or loss of sleep is denied.


REMAND

The Veteran claims that he has a headache disorder, as well as a vertigo disorder or dizziness, that are secondary to (caused or aggravated by) his service-connected hearing loss or tinnitus.  He also claims entitlement to SMC based on the need for aid and attendance or on account of being housebound.

The Veteran was provided with VA examinations in September 2009 relating to his claims.  The September 2009 VA examiner recorded diagnoses of vertigo (involving dizziness), and of headaches, and opined that they are less likely as not caused by the Veteran's hearing loss.  The examiner did not, however, provide any opinion as to whether the Veteran's vertigo or headaches are aggravated by his service-connected hearing loss.  Also, the examiner did not provide an opinion as to whether the Veteran's vertigo and headaches are caused or aggravated by his service-connected tinnitus.  Therefore, regrettably, a remand is necessary to obtain a VA medical opinion to clarify whether the Veteran's vertigo or headaches are caused or aggravated by his service-connected hearing loss or tinnitus.

With regard to the Veteran's claim for SMC based on the need for aid and attendance or on account of being housebound, because the issues of entitlement to service connection for vertigo/dizziness and for headaches are being remanded herein for further development, the Board defers decision on this issue at this time as premature.  It is noted that the Veteran has indicated on multiple occasions that it was not his intent to file for aid and attendance benefits.  However, he also indicated in his substantive appeal dated in February 2013 that he was appealing all issues listed in the statement of the case in January 2013.  The aid and attendance issue was considered therein.  If the Veteran wishes to withdraw the special monthly compensation issue pertaining to aid and attendance and housebound benefits, he can withdraw those issues from his appeal by submitting documentation to that effect pursuant to 38 C.F.R. § 20.204.  

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA medical opinion from the same examiner who provided the September 2009 VA examination reports for the Veteran's vertigo/dizziness and headache service connection claims to address as follows:

a) Whether the Veteran's vertigo/dizziness is caused or aggravated (i.e., worsened) beyond the natural progress by his service-connected hearing loss or tinnitus;

b) Whether the Veteran's headaches are caused or aggravated (i.e., worsened) beyond the natural progress by his service-connected hearing loss or tinnitus.

c) If the examiner is of the opinion that a headaches disorder or vertigo/dizziness has been aggravated by service-connected disability, the examiner should identify the baseline level of the headaches disorder or vertigo/dizziness and the degree of disability due to aggravation.

d) Whether the Veteran's vertigo/dizziness and headaches had their onset in service or are otherwise directly related to his active service.

The examiner is asked to phrase his or her opinion in terms of whether it is "more likely than not" (a probability of greater than 50 percent), "at least as likely as not" (a probability of 50 percent or greater), or "less likely than not" (a probability of less than 50 percent).  Any opinion expressed must be accompanied by a complete rationale.

If the same VA examiner who provided the September 2009 VA examination is not available, request an opinion from another qualified examiner.  If the examiner determines that another examination is necessary to provide the requested opinion, one should be scheduled.

2. Then, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


